ACCEPTED
                                                                                           12-15-00232-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     11/2/2015 11:48:48 AM
                                                                                                 Pam Estes
                                                                                                    CLERK



                                NO. 12-15-00232-CR
                                                                     FILED IN
                                                              12th COURT OF APPEALS
STATE OF TEXAS                             §     IN THE            TYLER, TEXAS
                                           §                  11/2/2015 11:48:48 AM
VS.                                        §     TWELFTH   COURT PAM ESTES
                                           §                           Clerk
LENNIS TERRANCE OWENS                      §     OF APPEALS
                                           §


       MOTION FOR REHEARING ON DISMISSAL FOR WANT OF
                      JURISDICTTION

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes Lennis Terrance Owens, appellant in the above styled and

numbered cause, and moves for rehearing on the Court’s order of dismissal, and

for good cause shows the following:

      1.     This appeal is related only to the denial of a motion for new trial by

the trial court. Prior filings by Appellant submit that the appeal was limited to

issues that may be present from that proceeding.

      2.     The reporter’s record has yet to have been prepared and filed.

Appellate counsel was not trial counsel, and has not had the opportunity to review

the record in regard to the new trial hearing.

      3.     Appellant would respectfully submit that the dismissal is premature

and in error in regards to want of jurisdiction, as the appeal relates to matter

purportedly not waived by the Appellant.
WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests an

rehearing and reconsideration of the dismissal by this court on the basis of want of

jurisdiction.

                                      Respectfully submitted,

                                      STEPHEN EVANS
                                      1000 N. Church
                                      P.O. Box 754
                                      Palestine, Texas 75801
                                      Tel: (903) 723-3334
                                      Fax: (903) 723-0124

                                             /s/ Stephen Evans

                                      By:
                                         Stephen Evans
                                         State Bar No. 06717580
                                         sevanslaw@aol.com
                                         Attorney for Lennis Terrance Owens



                         CERTIFICATE OF SERVICE

       This is to certify that on November 2, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Anderson County, by electronic service through the Electronic Filing Manager.


                                      /s/ Stephen Evans


                                      Stephen Evans